Bartlett, J.
The plaintiff did not show that the minor became bound to him as an apprentice “ by an indenture in two parts,” sealed by both parties, and it did not appear that the instrument produced by him had been lodged with or kept by the town-clerk. The contract of apprenticeship was therefore voidable by the minor. Rev. Stat, ch. 151, sec. 3; Page v. Marsh, 36 N. H. 305.
We think that the acts of the minor in quitting the plaintiff’s service and engaging in labor elsewhere were sufficient evidence of an avoidance of the contract by him. State v. Plaisted, 43 N. H. 413.
There must be judgment for the defendant upon the finding of the court.